FINAL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	This action is in response to papers filed 21 July 2021 in which claims 1 and 19 were amended, claims 2-3 and 17-18 were canceled, and new claims 20-23 were added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
Claims 1, 4-14,16, and 19-23 are under prosecution.
This Office Action includes new rejections necessitated by the amendments.
Claim Interpretation
3.	The claims are subject to the following interpretation:
A.	Claim 1 (upon which claims 4-14, 16, and 19 depend) recited stopping lysis “without further processing, thereby providing….”  However, claim 1 also includes the open claim language “comprising,” and claims 4-14 and 16 each describe steps performed after the stopping of the lysis, including , for example, reverse transcription to form a cDNA solution (e.g., claim 5), PCR (i.e., claim 5), and pre-amplification (e.g., claim 9).  Thus, the limitation regarding “without further processing” is interpreted as being limited only to the lysis protocol and does not preclude any other steps prior to initiation of the lysis protocol and/or subsequent to stopping the lysis protocol.
B.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

C.	This application includes one or more claim limitations that do not use the word “means,” but nonetheless invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations is: an “LCM cap…configured for attaching…” in claim 21.
However,  this claim limitation is not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because there is no limiting corresponding structure described in the specification for performing the claimed function.
If applicant does intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph and by presenting a sufficient showing that the claim limitation is in accordance with a limiting definition found within the specification as originally filed.  
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 4-8, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A.	Claim	4 (upon which claims 5-8 depend) includes a step to be performed  “before stopping lysis….”  However, as noted above in the “Claim Interpretation” section, claim 1 states that lysis must be performed “without further processing.”  Thus, it is unclear how the step of claim 4 can be performed (as it is reasonably interpreted as a “processing” step) when claim 1 does not allow any further “processing” steps.
B.	Claim 22 is vague and indefinite in the recitation “about 0.2 milliliters or less.”  The phrase “or less” typically indicates a maximum point; however, the phrase “or less” is controverted by the term “about,” which implies that values above and below the indicated amount are permitted.  Therefore, the juxtaposition of these two terms makes it unclear what maximum values are encompassed by the claim.  See MPEP 2173.05 (b) III; which discusses the phrase “less than about;” the phrase “about…or less” is deemed indefinite for similar reasons.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), Singer et al (U.S. Patent No. 4,734,287, issued 29 March 1988), and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002).
	Regarding claim 1, Fabis et al teach method of processing a tissue sample, comprising isolating a sample comprising on or more biological cells embedded in a formalin-fixed, paraffin block in the form of obtaining samples of rat liver from an FFPE sample block (paragraph 0103), placing the samples in a lysis mixture buffer to extract nucleic acids, in the form of gDNA, wherein the FFBE sample is incubated at 65oC in a first incubation period, followed by increasing the incubation temperature and subsequent stopping of the lysing via precipitation, thereby producing a sample solution comprising one or more nucleic acids (paragraph 0105). 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to “prove that subject matter shown to be in the prior art does not possess the characteristic relied on” (205 USPQ 594, second column, first full paragraph).
In the instant case, it is believed that the samples are in an internal volume of a container because they are vortexed following additions of the precipitating solution (paragraph 0105).  In addition, paragraph 0105 of Fabis et al does not teach transfer of the sample until after vortexing and incubation on ice; thus, the samples are believed to be in the same container.
 It is also noted that the subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. “Thereby” clauses are examples of language that may raise a question as to the limiting effect of the language in a claim.  See MPEP 2103 I.C. and MPEP § 2111.04.
It is also noted that a “wherein” clause, such as that in claim 1, must give “meaning and purpose to the manipulative steps.” See, e.g., Griffin v. Bertina, 283 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).  A “thereby” clause is therefore also interpreted as requiring meaning and purpose to the manipulative steps.
The protocol described in paragraph 0105 of Fabis et al teaches that after incubation at 65oC for 30 minutes in the first incubation period, the temperature is raised during a second incubation (i.e., 1 hour at 90 oC); thus, the time of the first incubation and both the time and temperature of the second incubation are outside the claimed ranges.  
However, Fabis et al teach sample are usually lysed in less than 40 minutes at a preferred temperature range of 50 oC to 68 oC (paragraph 0043).  Fabis et al further teach heating, after lysis (i.e., in  a second incubation period), to a temperature “preferably to 61 oC to 70 oC, more preferably to 61 oC to 65 oC,” and “more preferably” for 20 to 50 min.,” which has the added advantage of disintegrating RNA in the sample, which has the added advantage of facilitating the removal of RNA from DNA in a sample (paragraph 0044).  
Thus, it would have been obvious to have a first incubation period of 40 minutes (i.e., for lysis) plus the “more” preferable additional 20 minutes (for RNA degradation) in the “more” preferable temperature range of 61 oC to 65 oC,”, thus resulting in the time and temperature of the claimed first incubation period.
With respect to the second incubation period, Fabis et al explicitly teach increasing the temperature after lysis to 80 oC (i.e., in a second incubation period), which has the added advantage of denaturing proteins without affecting the desired DNA, particularly genomic DNA (paragraph 0045). 
Thus, it would have been obvious to have a second incubation period after lysis, with an increased temperature in the range of 80 oC to 90 oC, which encompasses of the claimed values.  
	Fabis et al also teach the methods have the added advantage of providing lysates that are gentle enough to minimize chemical or enzymatic degradation of nucleic acids (paragraph 0011), which preferably included genomic DNA (Abstract).  Thus, Fabis et al teach the known techniques discussed above.
While Fabis et al do not teach the claimed time of 15 minutes, it is noted that Singer et al teach denaturation of proteins at a temperature of greater than 80 oC for about 15 minutes, which encompasses the claimed values (column 16, lines 30-45) and  which has the added advantage of preventing formation of larger fused proteinaceous aggregates (column 10, lines 1-10).  Thus, Singer et al teach the known techniques discussed above, and the total time of the lysis protocol is 1.25 hours (i.e., the 60 minute protocol of Fabis et al discussed above plus the additional 15 minute denaturation time discussed by Singer et al).
It is also noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
It is also noted that the courts have found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation,” and, in particular, when related to differences in temperature, do not support patentability (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)).  See MPEP 2144.05 II.  Thus, the claimed times and temperatures merely represents obvious variants and/or routine optimization of the values of the cited prior art.
In addition, MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  See MPEP 715.09 [R-3].
Neither Fabis et al nor Singer et al teach dissection with an optical system.
	However, Finkelstein et al methods for processing tissue comprising separating a section from a specimen of fixative treated tissue (Abstract), wherein the tissue is obtained using an optical system, in the form of a dissecting microscope having dark field optics, wherein the sample is transferred to an internal volume of a container (i.e., a tube; paragraph 0066-0068).  The sample is from formalin-fixed, paraffin- embedded tissue (paragraph 0189), and comprises cells (i.e., is a cellular specimen; paragraph 020).   Finkelstein et al teach the cells sample is extracted via lysis to obtain nucleic acids (e.g., DNA; paragraph 0066-0068), which is placed in solution (paragraph 0093), and that the methods have the added advantage of allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue (paragraph 0158).  Thus, Finkelstein et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Fabis et al, Singer et al, and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantages of:
A.	 Providing lysates that are gentle enough to minimize chemical or enzymatic degradation of nucleic acids as explicitly taught by Fabis et al (paragraph 0011);
B.	Preventing formation of larger fused proteinaceous aggregates as explicitly taught by Singer et al (column 10, lines 1-10); and
  C.	Allowing evaluation of important genetic alterations without requiring large quantities of fresh or frozen tissue as explicitly taught by Finkelstein et al (paragraph 0158).  
In addition, it would have been obvious to the ordinary artisan that the known techniques of the cited prior art could have been combined with predictable results because the known techniques of the cited prior art predictably result in steps useful for processing tissue samples to isolate nucleic acids.

9.	Claims 4-9, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), Singer et al (U.S. Patent No. 4,734,287, issued 29 March 1988), and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) as applied to claim 1 above, and further in view of Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013).
	Regarding claims 4 and 13, the method of claim 1 is discussed above in Section 8.
 	Fabis et al teach the methods isolate nucleic acids (Abstract), wherein the nucleic acid is RNA (paragraphs 0015 and 0032); thus, the method prepares an RNA sample solution.
	While Fabis et al mention DNAse (paragraph 0001), neither Fabis et al, Singer et al, nor Finkelstein et al teach addition of DNAse.
However, Hollander teaches a method of processing a sample comprising nucleic acids comprising providing a cells sample having at least one or more cells, in the form of rat liver cells, from an FFPE tissue sample (paragraph 0003), wherein the sample is transferred (i.e., prepared from the FFPE samples) to form a selected sample, which is contacted with a lysis mixture (i.e., an aqueous solution), and is incubated (Example 5). Hollander also teaches adding DNAse to the sample solution (i.e., claim 4; paragraph 0085).
With respect to adding DNAse before stopping and with respect to the , it is noted that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See MPEP 2144.04 IV.C.
It is also reiterated that Fabis et al teach most of the lysis is complete after 40 minutes at the claimed temperature (e.g., paragraph 0043), and that Fabis et al teach the methods isolate nucleic acids (Abstract),  in the form of RNA (paragraphs 0015 and 0032).
Thus, any order of steps, including performing steps to obtain and RNA solution and performing reverse transcription (as found in the embodiments of claims 5-8) before disintegrating any RNA, is an obvious variant of the steps of the cited prior art.
Hollander also teaches lysis at 56oC followed by 80 oC incubation  to obtain RNA (Example 7).
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 13, a review of the specification yields no limiting definition of “pre-amplification.”  Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102), which is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “pre-amplification.”    
Hollander also teaches the methods have the added advantage of aiding in the diagnosis, prognosis, and decisions with respect to diseases and their therapies (Abstract).  Thus, Hollander teaches the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Hollander with the teachings Fabis et al, Singer et al,  and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of aiding in the diagnosis, prognosis, and decisions with respect to diseases and their therapies as explicitly taught by Hollander (Abstract).   In addition, it would have been obvious to the ordinary artisan that the known techniques of Hollander could have been combined with Fabis et al, Singer et al, and Finkelstein et al with predictable results because the known techniques of Hollander predictably result in steps useful for studying nucleic acids.
Regarding claims 5-6 and 8, the method of claim 4 is discussed above.  Hollander teaches the isolated nucleic acid is RNA, which is subjected to reverse transcription and PCR (i.e., RT-PCR; paragraph 0102), thereby producing cDNA from the reverse transcription (i.e., claim 5) and performing a test on the cDNA (i.e., claim 6), in the form of the PCR assay (i.e., claim 8).
In addition, Fabis et al teach PCR of the DNA (paragraph 0064), as do Finkelstein et al (paragraph 0092).  
Regarding claim 7, the method of claim 6 is discussed above.  Hollander teaches RT-PCR is used in combination with sequencing (paragraph 0102); thus, it would have been obvious to sequence the cDNA.
In addition, with respect to claim 7, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and RT-PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
Regarding claim 9, the method of claim 5 is discussed above.  Finkelstein et al teach a washing step prior to PCR amplification (e.g., paragraph 0093) as well as pre-PCR preparation (paragraph 0118), and Hollander teaches isolation and purifying prior to PCR (paragraphs 0100-0102).  Fabis et al also reach purification of the nucleic acids prior to PCR (paragraph 0099).  Thus, it would have been obvious to perform either of these steps prior to the PCR steps of the RT-PCR protocol.  A review of the specification yields no limiting definition of “pre-amplification.”  Thus, either step is interpreted as a “pre-amplification,” and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding “per-amplification” (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000) (see MPEP 2111 [R-1]).    
	Regarding claim 14, the method of claim 13 is discussed above.  Hollander teaches the nucleic acid obtained is DNA (paragraph 0100) and sequencing the nucleic acids (paragraph 0102).  Finkelstein et al also teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA.
	Regarding claim 16, the method of claim 14 is discussed above.  Hollander teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092). Fabis et al also teach PCR of the DNA (paragraph 0064). 
In addition, with respect to claims 14 and 16, it is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
10.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), Singer et al (U.S. Patent No. 4,734,287, issued 29 March 1988), and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002), and Hollander (U.S. Patent Application Publication No. US 2013/0053254 A1, published 28 February 2013) as applied to claim 5 above, and further in view of Turk et al (U.S. Patent Application Publication No. US 2006/0253924 A1, published 9 November 2006).
It is noted that while claim 9 has been rejected as described above, the claim is also obvious using the interpretation outlined below.
	Regarding claims 9-12, the method of claim 5 is discussed above in Section 9.
Hollander teaches sequencing DNA (paragraphs 0100-0102) as do Finkelstein et al (paragraph 0023). Thus, would have been obvious to sequence the DNA (i.e., claims 10-11).  Hollander also teaches PCR of the DNA (paragraph 0102), as do Finkelstein et al (paragraph 0092) and Fabis et al (paragraph 0099).  Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claims 10 and 12).  
Neither Fabis et al, Singer et al, Finkelstein et al, nor Hollander teach the cDNA is subjected to “pre-amplification.” 
However, Turk et al teach methods utilizing pre-amplification of cDNA (i.e., claim 9), as well as subsequent amplification (paragraph 0029).  Turk et al also teach sequencing of isolated fragments (paragraph 0026), and that the methods have the added advantage of allowing determination of the expression level of transcripts in the RNA sample (paragraph 0029). Thus, Turk et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Turk et al with the method of Fabis et al, Singer et al, Finkelstein et al, and Hollander to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing determination of the expression level of transcripts in the RNA sample as explicitly taught by Turk et al (paragraph 0029).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Turk et al could have been combined with Fabis et al, Singer et al, Finkelstein et al, and Hollander with predictable results because the known techniques of Turk et al predictably result in steps useful for processing nucleic acids.
11. 	Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), Singer et al (U.S. Patent No. 4,734,287, issued 29 March 1988), and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) as applied to claim 1 above, and further in view of Provot et al (U.S. Patent No. 6,605,435 B1, issued 12 August 2003).
It is noted that while claims 13-14 and 16 have been rejected as described above, the claims are also obvious using the interpretation outlined below.
	Regarding claims 13-14 and 16, the method of claim 1 is discussed above in Section 8.
Finkelstein et al teach sequencing DNA (paragraph 0023).  Thus, would have been obvious to sequence the DNA (i.e., claim 14). Fabis et al teach PCR of the DNA (paragraph 0064), as do Finkelstein et al (paragraph 0092).  Thus, it would have been obvious to perform PCR on the DNA solution (i.e., claim 16).  
Neither Finkelstein et al, Singer et al, nor Finkelstein use the term “pre-amplification.”
However, Provot et al teach methods utilizing pre-amplification of DNA (i.e., claim 13) as well as amplification, which has the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze (e.g., Example 4).  Thus, Provot et al teach the known techniques discussed above. 
It is reiterated that the courts have held that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  Thus, any order of sequencing and PCR is an obvious variant of the steps of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Provot et al with the method of Fabis et al, Singer et al, and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing detection of fragments of sequences in trace amount, even is samples that are difficult to analyze as explicitly taught by Provot et al (e.g., Example 4).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Provot et al could have been combined with Fabis et al, Singer et al, and Finkelstein et al with predictable results because the known techniques of Provot et al predictably result in steps useful for processing nucleic acids.
12.	Claims 19-21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), Singer et al (U.S. Patent No. 4,734,287, issued 29 March 1988), and Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) as applied to claim 1 above, and further in view of Liotta et al (U.S. Patent No. US 6,969,614 B1, issued 29 November 2005).
	Regarding claims 19-21 and 23, the method of claim 1 is discussed above in Section 9.
While Finkelstein et al teach the tissue is obtained using an optical system, in the form of a dissecting microscope having dark field optics (paragraph 0066-0068), neither Fabis et al, Singer et al, nor Finkelstein et al specifically teach the use of laser capture microdissection.
However, Liotta et al teach methods using formalin and ethanol fixed paraffin embedded tissue section (column 25, lines 40-55), wherein a laser capture microdissection system (i.e., the PixCell II system) is used to obtain tissues samples, which are transferred to LCM caps (i.e., claim 19), which are then placed on a 0.5 mL (i.e., 500 microliter) tube (i.e., claims 20-21 and 23), which contains a lysis mixture and which is inverted (i.e., claim 20), which has the added advantage of aiding in the disruption of the cells and release of the cellular components (column 26, lines 35-60).  Thus, Liotta et al teach the known techniques discussed above. 
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Thus, the claimed ranges merely represent routine optimization and/or an obvious variant of the volumes of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Liotta et al with the method of Fabis et al, Singer et al,  and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of aiding in the disruption of the cells and release of the cellular components as explicitly taught by Liotta et al (column 26, lines 35-60).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Liotta et al could have been combined with Fabis et al, Singer et al, and Finkelstein et al with predictable results because the known techniques of Liotta et al predictably result use of an instrument, container, and steps useful for obtaining tissue samples.
13.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Fabis et al (U.S. Patent Application Publication No. US 2013/0030165 A1, published 31 January 2013), Singer et al (U.S. Patent No. 4,734,287, issued 29 March 1988), Finkelstein et al (U.S. Patent Application Publication No. US 2002/0076724 A1, published 20 June 2002) as applied to claim 1 above, and further in view of Terbrueggen et al (U.S. Patent Application Publication No. US 2013/0005594 A1, published 3 January 2013).
	Regarding claim 22, the method of claim 1 is discussed above in Section 9.
	Neither Fabis et al, Singer et al, nor Finkelstein et al specifically teach the sample is transferred to a 0.2 mL tube.
	However, Terbrueggen et al teach methods wherein FFPE tissue samples are placed on a 200 microliter (i.e., 0.2 mL0 PCR tube and lysed, which has the added advantage of allowing PCR in the same tube (paragraph 0336),  where Fabis et al teach PCR of the DNA (paragraph 0064), as do Finkelstein et al (paragraph 0092).  Thus Terbrueggen et al teach the known techniques discussed above.  
It is reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  Thus, the claimed ranges merely represent routine optimization and/or an obvious variant of the volumes of the cited prior art. 
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record, and that the Response above should not be construed as an invitation to file an after final declaration.  
It would therefore have been obvious to a person of ordinary skill in the art to have combined the teachings of Terbrueggen et al with the method of Fabis et al, Singer et al,  and Finkelstein et al to arrive at the instantly claimed method with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the combination because said combination would have resulted in a method having the added advantage of allowing PCR to be performed in the same tube as explicitly taught by Terbrueggen et al (paragraph 336).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Terbrueggen et al could have been combined with Fabis et al, Singer et al, and Finkelstein et al with predictable results because the known techniques of Terbrueggen et al predictably result use of an instrument and steps useful for lysing and processing tissue samples.
Response to Arguments
14.	Applicant's arguments filed 21 July 2022 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	On pages 5-6 of the Remarks, Applicant makes arguments regarding what “on of ordinary skill I the art is apprised [of]….”
However, it is reiterated that Applicant cannot merely rely upon counsel’s arguments in place of evidence in the record.  Because Applicant has provided no evidence to support this assertion, the argument is unconvincing.
It is noted that the Response above should not be construed as an invitation to file an after final declaration.  
B.	Applicant’s arguments have been considered but are moot in view of the new rejections, and updated analysis of the teachings of the cited prior art as discussed in the rejections above.
Conclusion
15.	No claim is allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
17.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634